NOTE: This disposition is nonprecedential.

     United States Court of Appeals for the Federal Circuit
                                       2008-1020

                     TECHNOLOGY PROPERTIES LIMITED, INC.,

                                                      Plaintiff-Appellant,

                                          and

                       PATRIOT SCIENTIFIC CORPORATION,

                                                      Plaintiff-Appellant,

                                           v.

                              ARM, LTD. and ARM, INC.,

                                                      Defendants-Appellees.



       Roger L. Cook, Townsend and Townsend and Crew LLP, of San Francisco,
California, argued for all plaintiffs-appellants. With him on the brief for Technology
Properties Limited, Inc., were Nancy L. Tompkins, Eric P. Jacobs, and Cathy E.
Cretsinger.

        Charles T. Hoge, Kirby Noonan Lance & Hoge LLP, of San Diego, California, for
plaintiff-appellant, Patriot Scientific Corporation.

       Kevin P. Anderson, Wiley Rein LLP, of Washington, DC, argued for defendants-
appellees. With him on the brief were Gregory R. Lyons and James H. Wallace, Jr. Of
counsel was Brian H. Pandya.

Appealed from: United States District Court for the Eastern District of Texas

Judge T. John Ward
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2008-1020

                    TECHNOLOGY PROPERTIES LIMITED, INC.,

                                                       Plaintiff-Appellant,

                                           and

                        PATRIOT SCIENTIFIC CORPORATION,

                                                       Plaintiff-Appellant,

                                            v.

                              ARM, LTD. and ARM, INC.,

                                                       Defendants-Appellees.

                                    Judgment
ON APPEAL from the         United States District Court for the Eastern District of Texas

in CASE NO(S).             2:05-CV-494

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


      Per Curiam (DYK and PROST, Circuit Judges, and HOCHBERG, District Judge). ∗

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT


DATED May 9, 2008                            /s/ Jan Horbaly
                                            Jan Horbaly, Clerk

      ∗
               Honorable Faith S. Hochberg, District Judge, United States District Court
for the District of New Jersey, sitting by designation.